Prospectus Supplement No. 2 Filed Pursuant to Rule 424(b)(3) File No. 333-149930 IVANY NGUYEN, INC. 8720-A Rue Du Frost St. Leonard, Quebec, Canada, H1P 2Z5 (514) 831-3809 Prospectus Supplement No. 2 (to Final Prospectus dated December 30, 2009) This Prospectus Supplement No.2 supplements and amends the final prospectus dated December 30, 2009 (the “Final Prospectus”), relating to the sale from time to time of up to 5,495,200 shares of common stock by certain shareholders, as well as the shares of common stock underlying the warrants held by the selling shareholders. On October 18, 2010, we filed with the U.S. Securities and Exchange Commission the attachedAnnual Report on Form 10-K. This Prospectus Supplement No.2 should be read in conjunction with the Final Prospectus and is qualified by reference to the Final Prospectus except to the extent that the information in this Prospectus Supplement No.2 supersedes the information contained in the Final Prospectus. Our shares of common stock are quoted on the OTC Bulletin Board and trade under the ticker symbol “IVNG.” On October 25, 2010, the last reported sale price of our common stock was $0.20 per share. Investing in our common stock involves a high degree of risk. See “Risk Factors” beginning on page 7 of the Final Prospectus dated December 30, 2009. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus Supplement No.2 is truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus Supplement No.2 is October 25, 2010. UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedJune 30, 2010 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number:000-27645 Ivany Nguyen, Inc. (Exact name of registrant as specified in its charter) Delaware 88-0258277 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7 Ingram Drive, Suite 128 Toronto, Ontario, Canada M6M 2L7 (Address of principal executive offices) (Zip Code) Registrant’s telephone number:(888) 648-9 Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered None not applicable Securities registered under Section 12(g) of the Exchange Act: Title of each class None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes [] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [ ]No [X] Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceeding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [X] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. [] Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. Approx. $2,830,315 as of December 31, 2009. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.39,506,877as of September 27, 2010. Table of Contents TABLE OF CONTENTS Page PART I Item 1. Business 3 Item 1A. Risk Factors 8 Item 1B. Unresolved Staff Comments 8 Item 2. Properties 9 Item 3. Legal Proceedings 11 Item 4. Removed and Reserved 11 PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 11 Item 6. Selected Financial Data 13 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 17 Item 8. Financial Statements and Supplementary Data 18 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 19 Item 9A(T). Controls and Procedures 19 Item 9B. Other Information 19 PART III Item 10. Directors, Executive Officers and Corporate Governance 20 Item 11. Executive Compensation 22 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 25 Item 13. Certain Relationships and Related Transactions, and Director Independence 27 Item 14. Principal Accountant Fees and Services 28 PART IV Item 15.
